Exhibit 99.1 Barnes Group Inc. 123 Main Street Bristol, CT 06010 NEWS RELEASE BARNES GROUP INC. REPORTS THIRD QUARTER 2 § Quarterly net sales rise 11% to $289.9 million § Net income increases 39% to $15.1 million § Third quarter 2010 diluted EPS increases 35% to $0.27 BRISTOL, Conn., October 29, 2010 — Barnes Group Inc. (NYSE: B), a diversified global manufacturer and logistical services company, today reported financial results for the third quarter 2010.The Company reported net income of $15.1 million, or $0.27 per diluted share, compared to $10.9 million, or $0.20 per diluted share in the third quarter of 2009.Barnes Group’s third quarter 2010 sales totaled $289.9 million, an increase of 11.4 percent from $260.3 million in the third quarter of 2009. ($ millions; except Three months ended September 30, Nine months ended September 30, per share data) Change Change Net Sales 11.4% 9.3% Operating Income 70.6% 38.7% % of Sales 8.6% 5.6% - pts. 8.0% 6.3% - pts. Net Income 38.7% 27.3% % of Sales 5.2% 4.2% - pts. 4.9% 4.2% - pts. Net Income Per Diluted Share 35.0% 23.0% “Continued improvements in the current economic climate, particularly within our industrial and automotive end markets, led to double-digit sales growth for the second consecutive quarter,” said Gregory F. Milzcik, President and Chief Executive Officer, Barnes Group Inc. “This increase in sales, paired with our continued focus on maintaining an efficient cost structure and productivity, contributed to a meaningful improvement to our third quarter operating profit. “We also experienced continued growth in our backlog and strong order rates, which position us well to build upon our success as we move into the fourth quarter,” Milzcik said.“While we are seeing strong growth in Precision Components and increased activity within our distribution and aerospace aftermarket businesses, we continue to remain cautious. Our 2010 diluted earnings per share guidance has been tightened to $0.95 to $1.00 given current and anticipated market conditions.” Barnes Group Inc. / 2 Logistics and Manufacturing Services · Third quarter 2010 sales at Logistics and Manufacturing Services were $138.9 million, an increase of 5.8 percent from $131.3 million in the same period last year.The increase in sales was driven primarily by revenue growth in the North American distribution businesses as macro-economic conditions, including industrial production, continued to improve.The European-based distribution business experienced a slight decline in sales compared to the same period last year mainly due to the negative impact of foreign exchange. Aerospace aftermarket reported an increase in sales over the prior year period reflecting modest improvement in maintenance, repair and overhaul activity and new product introduction. Foreign exchange negatively impacted third quarter 2010 sales by $1.5 million. · Operating profit was $10.8 million, compared with $11.9 million in the third quarter of 2009.This primarily results from increased personnel costs related to expanding the sales force and improving productivity in the distribution businesses. Operating profit was also impacted by higher product and freight costs. Higher sales helped partially offset the impact of these trends.Operating margin was 7.8 percent compared to 9.0 percent in the prior year. Precision Components · Order rates within Precision Components experienced an increase over the prior year and outpaced sales for the fourth consecutive quarter.Third quarter 2010 sales were $154.0 million, up 18.4 percent from $130.0 million in the same period last year.Year-over-year sales growth continued to be driven by improved market demand primarily from the industrial manufacturing businesses in North America and Europe and from improvements in the transportation industry, including automotive.Sales in the aerospace original equipment manufacturing business were relatively flat compared to the third quarter of 2009.Foreign exchange negatively affected sales by $1.2 million in the third quarter. · Operating profit for the third quarter of 2010 increased significantly to $14.0 million, as compared with $2.7 million in the third quarter of 2009.The higher operating profit was due primarily to the increase in 2010 sales levels, as well as a lower fixed cost structure, and a focus on lean initiatives to improve operating efficiency. Sales gains helped offset higher personnel costs and expenses associated with increases in new product introductions.Included in Precision Components third quarter 2009 results are $3.4 million (pre-tax) for restructuring charges related to moving operations in two facilities that provided a more cost effective manufacturing footprint. Operating margin was 9.1 percent compared to 2.1 percent in the prior year. Additional Information · Other income, net of other expenses, decreased $2.0 million in the third quarter of 2010, compared to the same period of 2009 primarily as a result of a $1.5 million gain in 2009 on the repurchase of certain convertible notes.Year-to-date, other income, net of other expenses, decreased $4.8 million, primarily as a result of a $3.8 million gain in 2009 on the repurchase of certain convertible notes. · The Company’s effective tax rate for the first nine months of 2010 was 17.7 percent compared to 5.1 percent in 2009.Included in the 2009 year-to-date tax expense is a $1.6 million tax benefit related to the third quarter 2009 restructuring actions.Changes to the Company’s tax rate are largely based on changes in the projected mix of income between taxing jurisdictions. Barnes Group Inc. / 3 · Barnes Group generated $47.0 million in cash from operations for the first nine months of 2010, compared to $125.7 million in 2009.Cash flow in 2010 includes additional investments in working capital driven by increased customer demand. Conference Call The Company will conduct a conference call with investors to discuss third quarter 2010 results at 8:30 a.m. ET today, October 29, 2010.A webcast of the live call and an archived replay will be available on the Barnes Group investor relations link at www.BGInc.com. Barnes Group Inc. (NYSE:B) is a diversified global manufacturer and logistical services company focused on providing precision component manufacturing and operating service support.Founded in 1857, over 4,800 dedicated employees at locations on four continents worldwide are committed to achieving consistent and sustainable profitable growth.For more information, visit www.BGInc.com.Barnes Group, the Critical Components People. This release may contain certain forward-looking statements as defined in the Private Securities Litigation and Reform Act of 1995. Forward-looking statements are made based upon management’s good faith expectations and beliefs concerning future developments and their potential effect upon the Company and can be identified by the use of words such as “anticipated,” “believe,” “expect,” “plans,” “strategy,” “estimate,” “project,” and other words of similar meaning in connection with a discussion of future operating or financial performance.These forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from those expressed in the forward-looking statements. The risks and uncertainties, which are described in our periodic filings with the Securities and Exchange Commission, include, among others, uncertainties arising from the behavior of financial markets; future financial performance of the industries or customers that we serve; changes in market demand for our products and services; successful integration of acquired businesses; introduction of new products or transfer of work; changes in raw material prices and availability; foreign currency exposure; our dependence upon revenues and earnings from a small number of significant customers; uninsured claims; and numerous other matters of global, regional or national scale, including those of a political, economic, business, competitive, environmental, regulatory and public health nature. The Company assumes no obligation to update our forward-looking statements. Contact: Chris Stephens – 860.583.7070 ### Barnes Group Inc. / 4 BARNES GROUP INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) Unaudited Three months ended September 30, Nine months ended September 30, %
